Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          13-JUN-2022
                                                          12:20 PM
                                                          Dkt. 5 ODAC
                            SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI‘I



                           STATE OF HAWAII,
                    Respondent/Plaintiff-Appellee,

                                  v.

                            FRED SILVA III,
                    Petitioner/Defendant-Appellant.




          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-XX-XXXXXXX; CR. NO. 1PC151000197)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Petitioner/Defendant-Appellant Fred Silva III’s
 Application for Writ of Certiorari filed on May 4, 2022, is
 hereby rejected.
           DATED:   Honolulu, Hawaiʻi, June 13, 2022.

                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Sabrina S. McKenna

                                 /s/ Michael D. Wilson

                                 /s/ Todd W. Eddins